DENIED and Opinion Filed August 7, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01015-CV

                           IN RE FRANKIE HOGG-BEY, Relator

                Original Proceeding from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F-0255075-NI

                             MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Evans
                                   Opinion by Justice Evans
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his request to issue a subpoena duces tecum to Presbyterian Hospital. The facts

and issues are well-known to the parties, so we do not recount them here. Relator’s petition does

not comply with the rules of appellate procedure and, accordingly, fails to establish his right to

relief. TEX. R. APP. P. 52.3(j), (k); In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008,

orig. proceeding) (denying petition for writ of mandamus because petition and record not

authenticated as required by the Texas Rules of Appellate Procedure). On appeal, as at trial, the

pro se appellant must properly present his case. Strange v. Cont'l Cas. Co., 126 S.W.3d 676, 678

(Tex. App.–Dallas 2004, pet. denied). Although the claims pleaded in pro se inmate petitions

should be liberally construed, the same procedural standards apply to inmates at to other

litigants. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992, no writ).

There cannot be two sets of procedural rules, one for litigants with counsel and the other for
litigants representing themselves. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex.

1978).

         Moreover, the allegations in relator’s petition do not establish an abuse of the trial court’s

discretion. A trial court has a reasonable time within which to consider a motion and to rule. In

re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding). A reviewing

appellate court may not arbitrarily interfere with the trial court’s power to control its docket, but

may only order the trial court to rule if the circumstances show that the trial court’s failure to act

is an abuse of its discretion. See In re First Mercury Ins. Co., No. 13-13-00469-CV, 2013 WL
6056665, at *6 (Tex. App.—Corpus Christi Nov. 13, 2013, orig. proceeding).                   Relator’s

allegations do not meet that standard.

         For these reasons, we DENY the petition.




                                                        /David Evans/
                                                        DAVID EVANS
141015F.P05                                             JUSTICE




                                                  –2–